Citation Nr: 0116748	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  98-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome as secondary to service-connected hepatitis C. 

2.  Entitlement to an effective date prior to September 27, 
1993, for the grant of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty from October 1968 to 
October 1970, from May to October 1981, and from January to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and August 1998 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In April 1998, the RO 
granted service connection for hepatitis C, effective from 
September 27, 1993.  In August 1998, the RO denied service 
connection for chronic fatigue syndrome as secondary to 
service-connected hepatitis C.  This case was remanded by the 
Board in January 2001 for additional development and/or 
adjudication.   

The issue of entitlement to service connection for chronic 
fatigue syndrome as secondary to service-connected hepatitis 
C is the subject of the Remand immediately following this 
decision.


FINDINGS OF FACT

1.  On September 27, 1993, the RO received the veteran's 
claim for service connection for hepatitis.  

2.  An April 1998 rating decision granted service connection 
for hepatitis, effective from September 27, 1993.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than September 27, 1993, for the grant of service connection 
for hepatitis.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an effective date prior to September 27, 1993, 
for the grant of service connection for hepatitis C

I.  Factual background

Service medical records from the veteran's first period of 
active duty from October 1968 to October 1970 disclose 
complaints of recurrent malaise without fever or weight loss 
in November 1969.  There was no diagnosis of hepatitis during 
service, including on separation examination in October 1970. 

In November 1970, the veteran submitted an Application for 
Compensation to the RO.  He made no mention of hepatitis.  VA 
examination in December 1970 was also negative for any 
complaints or findings of hepatitis.  

The veteran originally claimed entitlement to service 
connection for hepatitis, including as a result of exposure 
to Agent Orange, on September 27, 1993.  He stated that he 
developed chronic, non-viral hepatitis in 1975.  See 
Statement in Support of Claim, dated November 19, 1993.  
Private treatment records obtained in conjunction with the 
claim showed that he was diagnosed as having infectious 
hepatitis in July 1976.  Liver biopsy in December 1977 showed 
chronic active hepatitis. 

The RO denied service connection for hepatitis, including as 
a result of exposure to Agent Orange, in May 1994.  The 
veteran was notified of the RO's decision and of his 
appellate rights by letter dated July 1, 1994.  He did not 
appeal.  

The veteran sought to reopen the claim on April 5, 1996.  He 
stated that he believed this condition developed while he 
served as a medical adviser in a Vietnamese hospital, and 
recalled one day becoming quite ill with a high temperature 
during service.  He indicated that new laboratory tests had 
been developed showing that his hepatitis was indeed chronic 
hepatitis C and had probably been present all these years.  
He also provided private medical records showing treatment 
for Type A, infectious, hepatitis in July 1976 and VA medical 
records showing treatment for hepatitis C in March 1994.  

The RO again denied the claim in September 1996, and the 
veteran perfected an appeal.  In support of his claim, he 
stated that hepatitis C was not discovered until 1985 and 
that a test for it was not developed until 1990.  He further 
stated that he could have acquired it from gamma globulin 
shots during service.  He submitted, inter alia, a service 
medical record showing that he was given gamma globulin shots 
during service in May 1969; a May 1997 statement from James 
R. Spivey, M.D. indicating that he had probably a 25+ year 
history of hepatitis C, quite possibly contracted while a 
surgeon in Vietnam over 30 years ago; a May 1997 statement 
from Paolo Ricci, M.D. indicating that his risk factors for 
hepatitis C included exposure to immunoglobulin infusion 
between 1968 and 1970 and his activity as a surgeon in 
Vietnam; and a June 1997 statement from Timothy Paulk, Jr., 
M.D. indicating that he had chronic hepatitis C, probably 
contracted 30 years ago.  The veteran was also afforded a VA 
examination in March 1998, and the examiner stated that the 
veteran likely as not contracted hepatitis C around 1969 
either by contaminated gamma globulin or by a needle stick 
from an infected patient.  

Service connection for chronic viral hepatitis C was granted 
by means of an April 1998 rating decision, effective from 
September 27, 1993.  The veteran appealed the RO's decision 
concerning the assignment of the effective date to the Board.  
He requests an effective date of 1969, when he first 
contracted hepatitis C.  He states that he understands that 
he was supposed to submit a claim within one year of his 
separation from service; however, it was not possible to 
apply for service connection at the time he contracted 
hepatitis C because it was not yet known to be a disease and 
there were no tests to diagnose it.


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  VA's 
duties have been fulfilled to the extent necessary. 

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5102).  The veteran has 
been notified of the information necessary to substantiate 
his claim in the discussion contained in the August 1998 
statement of the case.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  
Indeed, the veteran has stated on numerous occasions that he 
understands that in order to be entitled to the effective 
date he has requested, he would have had to submit a claim 
within one year of his separation from service.  There is no 
indication of additional potentially relevant and available 
records that the RO has not requested.  The veteran does not 
contend that he filed a claim prior to September 27, 1993.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b) and (c)).  Although the veteran had 
requested personal hearings before a local hearing officer at 
the RO and before the Board, in March 2000 he requested that 
his claim be adjudicated without a formal hearing.  The Board 
is satisfied that all relevant facts have been properly 
developed and that VA has met its duty to assist the 
appellant pertaining to his claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (2000).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2000).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2000) 
(emphasis added). 

When the veteran filed his formal claim for service 
connection in November 1970, he did not raise a claim 
concerning hepatitis.  The application for compensation 
showed no intent on his part to request entitlement to 
service connection for hepatitis.  Such a claim was not filed 
until September 27, 1993.  Pursuant to 38 C.F.R. § 3.400, the 
veteran is not entitled to an effective date any earlier than 
September 27, 1993, for the grant of service connection for 
hepatitis.  

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  The service medical records, 
standing alone, did not identify a benefit sought or any 
intention on the part of the veteran to seek service 
connection for hepatitis.  Hepatitis was not diagnosed during 
service; it was not diagnosed until 1976.  Regardless, the 
mere presence of medical evidence showing that the veteran 
had, at some time during service, been treated for a disorder 
does not establish an intent on the part of the veteran to 
seek service connection for a particular condition.  See 
Brannon.  Therefore, after a thorough review of the evidence 
of record, the Board concludes that the veteran did not 
submit an informal claim for service connection for hepatitis 
at any time before September 27, 1993, which was more than 
one year after his separation from active service.  

The Board is aware that service connection for hepatitis was 
finally denied by the RO in May 1994.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, and 20.302 
(2000); see also 38 C.F.R. § 3.400(q), (r) (2000).  However, 
a service department record showing that the veteran had a 
gamma globulin injection in March 1969 was associated with 
the claims folder in March 1997, and this was a basis for 
allowing the claim in April 1998.  Therefore, an effective 
date of September 27, 1993, the date of the veteran's 
original claim, was warranted.  See 38 C.F.R. §§ 3.156(c) 
(Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs . . . The retroactive evaluation of 
disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from the 
service department must be supported adequately by medical 
evidence.  Where such records clearly support the assignment 
of a specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim) (emphasis added)); see also 3.400 
(q)(2) (2000).     

In light of the foregoing, an effective date earlier than 
September 27, 1993, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2000).  The Board 
certainly sympathizes with the veteran's difficulties; 
however, the Board must abide by VA regulations.  In this 
case, the facts are not in dispute, and application of the 
law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-430 (1994).


ORDER

Entitlement to an effective date prior to September 27, 1993, 
for the grant of service connection for hepatitis C is 
denied.


REMAND

Entitlement to service connection for chronic fatigue 
syndrome as secondary to service-connected hepatitis C

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000, including the need to conduct an 
examination.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran is a medical doctor.  He maintains that he had 
chronic fatigue syndrome as a result of his service-connected 
hepatitis C and interferon therapy.  To ensure that the duty 
to assist the veteran has been fulfilled, he should be 
afforded a VA examination in order to obtain an opinion as to 
whether it is at least as likely as not that any current 
chronic fatigue syndrome is related to his service-connected 
hepatitis.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the veteran of the information and 
evidence needed to substantiate his claim for 
service connection for chronic fatigue 
syndrome as secondary to service-connected 
hepatitis C
and of what part of such evidence the VA will 
attempt to obtain on his behalf.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should include 
informing him of the need for the following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for chronic fatigue 
syndrome; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
chronic fatigue syndrome, and the 
approximate dates of such treatment.

2.  The RO should request all private 
treatment records identified by the 
veteran and associate them with the 
claims file.  The RO should also obtain 
any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent 
that is not already of record.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, schedule the veteran for a 
VA examination by an appropriate 
specialist.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  

All necessary tests should be conducted 
and the examiner should provide an 
opinion as to (1) whether the veteran 
has chronic fatigue syndrome, and if so, 
(2) whether it is at least as likely as 
not that it was caused or aggravated by 
his hepatitis C and/or interferon 
treatment.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

5.  Thereafter, review the claims folder 
and ensure that ensure that all of the 
foregoing development have been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report.  The RO should ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinions 
requested, it must be returned to the 
physician for correction. 38 C.F.R. § 4.2 
(2000); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

7.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 



